                                                                       Case 13-12466-mkn           Doc 145     Entered 09/13/19 16:08:30      Page 1 of 3




                                                             1

                                                             2

                                                             3

                                                             4   Entered on Docket
                                                                September 13, 2019
                                                            ___________________________________________________________________
                                                             5

                                                             6

                                                             7   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             8   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             9   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            10   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                      LAS VEGAS, NEVADA 89134




                                                            12   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
AKERMAN LLP




                                                            13   Email: natalie.winslow@akerman.com
                                                                 Email: william.habdas@akerman.com
                                                            14
                                                                 Attorneys for Rushmore Loan Management
                                                            15   Services, LLC

                                                            16                                  UNITED STATES BANKRUPTCY COURT

                                                            17                                            DISTRICT OF NEVADA

                                                            18   In re:                                                    Case No.: 13-12466-mkn
                                                            19   Willie N. Moon and Adnette M. Gunnels-Moon,               Chapter 13
                                                            20                                 Debtors.                    ORDER DENYING DEBTORS' MOTION
                                                                                                                           IN LIMINE AND TO STRIKE
                                                            21                                                             RUSHMORE'S LATE FILED PROOF OF
                                                                                                                           COMPLIANCE AND WITNESS LIST
                                                            22                                                             AND EXHIBITS (ECF NO. 135)
                                                            23

                                                            24                This matter came before the court on debtors' motion in limine and to strike Rushmore's late

                                                            25   filed proof of compliance and witness list and exhibits (ECF No. 135). Darren T. Brenner, Esq. and

                                                            26   William S. Habdas, Esq. appeared for Rushmore. Christopher P. Burke, Esq. appeared for Willie N.

                                                            27   Moon and Adnette M. Gunnels-Moon.

                                                            28   …

                                                                                                                       1
                                                                 50155306;1
                                                                       Case 13-12466-mkn          Doc 145     Entered 09/13/19 16:08:30       Page 2 of 3




                                                             1                The court having considered the motion and the entire record in this matter hereby rules as

                                                             2   follows:

                                                             3                IT IS HEREBY ORDERED THAT all relief sought by the debtors in the motion in limine

                                                             4   is denied without prejudice.

                                                             5                IT IS FURTHER ORDERED THAT the denial is without prejudice for the limited purpose

                                                             6   to allow debtors—if they prevail on their motion for sanctions—to claim any fees related to bringing

                                                             7   the motion in limine as part of a fee award.

                                                             8                IT IS FINALLY ORDERED THAT the requirements of Local Bankruptcy Rule 9021 are
                                                             9   waived, as counsel for debtors stated on the record he did not wish to review the order before filing.

                                                            10
                                                                 Respectfully Submitted:
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                 AKERMAN LLP
                      LAS VEGAS, NEVADA 89134




                                                            12
AKERMAN LLP




                                                                 /s/ William S. Habdas
                                                            13   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                            14   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                            15   WILLIAM S. HABDAS, ESQ.
                                                                 Nevada Bar No. 13138
                                                            16   1635 Village Center Circle, Suite 200
                                                                 Las Vegas, Nevada 89134
                                                            17
                                                                 Attorneys for Rushmore Loan Management
                                                            18   Services, LLC
                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                       2
                                                                 50155306;1
                                                                       Case 13-12466-mkn      Doc 145     Entered 09/13/19 16:08:30        Page 3 of 3



                                                                                                     LR 9021 CERTIFICATION
                                                             1

                                                             2   In accordance with LR 9021, counsel submitting this document certifies that the order accurately
                                                                 reflects the court's ruling that:
                                                             3
                                                                 ___X____The court has waived the requirement set forth in LR 9021(b)(1).
                                                             4
                                                                 _______ No party appeared at the hearing or filed an objection to the motion.
                                                             5

                                                             6   _______ I have delivered a copy of this proposed order to all counsel who appeared at the hearing
                                                                 and each has approved or disapproved the order, or failed to respond as indicated below:
                                                             7
                                                                 ______ I certify this is a case under Chapter 7 or 13, that I have served a copy of this order with the
                                                             8          motion pursuant to LR 9014(g), and that no party has objected to the form or content of the
                                                                        order.
                                                             9

                                                            10   ______ This Order is the result of a stipulation entered into between the parties and simply restates
                                                                        the language of said stipulation, which the relevant parties have approved.
              1635 VILLAGE CENTER CIRCLE, SUITE 200

               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            11
                                                                         I declare under penalty of perjury under the laws of the United States that the foregoing is
                      LAS VEGAS, NEVADA 89134




                                                            12   true and correct to the best of my knowledge and belief.
AKERMAN LLP




                                                            13   AKERMAN LLP
                                                            14   /s/ William S. Habdas
                                                                 ARIEL E. STERN, ESQ.
                                                            15   Nevada Bar No. 8276
                                                                 NATALIE L. WINSLOW, ESQ.
                                                            16   Nevada Bar No. 12125
                                                                 WILLIAM S. HABDAS, ESQ.
                                                            17   Nevada Bar No. 13138
                                                                 1635 Village Center Circle, Suite 200
                                                            18   Las Vegas, Nevada 89134
                                                            19   Attorneys for Rushmore Loan Management
                                                                 Services, LLC
                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                   3
                                                                 50155306;1
